Citation Nr: 1106896	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an initial disability rating in excess of 10 
percent for the period prior to January 8, 2010, and in excess of 
20 percent for the period beginning January 8, 2010, for 
bilateral patellofemoral degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 

INTRODUCTION

The Veteran had active military service from April 1998 to April 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In connection with his appeal the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in December 2008 and accepted such hearing in lieu of an in-
person hearing before a Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

This case was most recently before the Board in July 2010, at 
which time the issue currently on appeal was remanded for 
additional development.  The case has now been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran's bilateral 
patellofemoral DJD has been manifested by pain on motion of both 
knees.

2.  Throughout the initial rating period, extension of both knees 
has been normal; flexion of each knee has been to greater than 45 
degrees; and there has been no instability or locking of either 
knee.







CONCLUSIONS OF LAW

1.  The criteria for disability rating of 10 percent, but not 
higher, for patellofemoral DJD of the right knee have been met 
throughout the initial rating period.   38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2010). 

2.  The criteria for disability rating of 10 percent, but not 
higher, for patellofemoral DJD of the left knee have been met 
throughout the initial rating period.   38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The record reflects that the Veteran was mailed a letter in June 
2005 advising him of what the evidence must show and of the 
respective duties of VA and the claimant in obtaining evidence.  
In July 2007 the Veteran was mailed a letter providing him with 
appropriate notice with respect to the disability-rating and 
effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  Private medical records 
are on file.  The Veteran was afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee 
that includes recurrent subluxation or lateral instability. S 
light recurrent subluxation or lateral instability of the knee is 
rated as 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated as 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a

The VA General Counsel has also held that separate ratings under 
38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for disability of the same joint. VAOGCPREC 9-2004 
(September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg. Flexion of the leg limited to 60 degrees 
warrants a noncompensable (0 percent) disability rating; flexion 
of the leg limited to 45 degrees warrants a 10 percent disability 
rating; flexion of the leg limited to 30 degrees warrants a 20 
percent disability; and flexion of the leg limited to 15 degrees 
warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg. Extension of the leg limited to 5 degrees 
warrants a noncompensable (0 percent) disability rating; 
extension of the leg limited to 10 degrees warrants a 10 percent 
disability rating; extension of the leg limited to 15 degrees 
warrants a 20 percent disability rating; extension of the leg 
limited to 20 degrees warrants a 30 percent disability rating; 
extension of the leg limited to 30 degrees warrants a 40 percent 
disability rating; and extension of the leg limited to 45 degrees 
warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 
5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic 
dislocation and/or removal of semilunar cartilage), Diagnostic 
Code 5262 (impairment of tibia and fibula) and Diagnostic Code 
5263 (genu recurvatum).  As noted below, these conditions are not 
shown on examination and application of these diagnostic codes is 
not warranted.  38 C.F.R. § 4.71a.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.
   
The Veteran was afforded a VA general medical examination in 
November 2006.  At that time, the Veteran reported that both of 
his knees hurt, but that the right knee was worse than the left.  
The Veteran reported that he had undergone physical therapy in 
the past, but that recently he used Advil as needed for pain.  He 
reported that generally, the pain was a 3-4 of 10 in intensity, 
but that during flare-ups the pain would be a 7-8 of 10 in 
intensity.  He reported that he had pain everyday and that his 
knees would hurt for hours at a time.  The Veteran reported that 
the pain got worse during weather changes, in cold and damp 
weather, and after standing on his feet all day.  He reported 
that hot baths and non-steroidal medication relieved the pain.  

Upon physical examination of the knees, the range of motion 
measurements were as follows: flexion to 140 degrees bilaterally 
and extension to 0 degrees bilaterally.  There was no effusion or 
crepitus and there were no patellar abnormalities.  There was 
tenderness along both patella tendons upon palpation, but 
McMurray and Lachman tests were both negative.  The knee joint 
was noted to be stable, bilaterally.  After repetitive range of 
motion there were no complaints of painful flare-up.  The 
examiner reported that the effect on the Veteran's activities of 
daily living were that he experienced pain during weather changes 
and upon standing for long periods.  The major functional impact 
was noted to be pain.  X-rays of the knees showed minimal, 
bilateral patellofemoral DJD.  The examiner diagnosed mild 
bilateral patellofemoral DJD.  

Also of record is a May 22, 2007, examination report from one of 
the Veteran's private orthopedists.  At that time, the Veteran 
reported ongoing pain in both knees, primarily anteriorly.  He 
reported that his knees were painful if he sat for too long, 
especially when he went to get up.  The Veteran felt particularly 
intense pain upon squatting and bending both knees.  The Veteran 
reported that he was not able to run as often as he used to.  He 
reported that he occasionally used a brace for his knee, which 
was sometimes helpful.  The Veteran reported that he had recently 
tried jogging on a treadmill with little success.  

Upon physical examination, it was noted that the Veteran had a 
slightly antalgic gait.  There was no true catching or locking in 
either knee.  Standing alignment of the knees was essentially 
normal.  There were marked J signs in each knee, in that the 
patella was tracking laterally.  There was no effusion and there 
were full flexion and extension.  There was good patellar 
mobility, but there was pain with patellar compression testing.  
The ligaments were noted to be stable.  X-rays taken of the knees 
revealed that when the knees were more extended, the patellae sat 
high and outside, but that when the knee was flexed the patellae 
sat nicely centered.  The examiner diagnosed bilateral patellar 
instability with patellofemoral pain status post prior lateral 
release and medial reefing with slightly increased Q angles.  

In January 2010, the Veteran was afforded another VA examination.  
At that time, the Veteran reported that he continued to 
experienced bilateral knee pain that was achy in nature, 
especially after a hard day at work.  He also reported that he 
felt he had less mobility, with the right knee being worse than 
the left.  He reported that he did some stretches for pain relief 
at home and that he tried to use an elliptical machine to do low 
impact exercise.  He reported experiencing painful flare-ups of 
his knee pain that were a 6-7 of 10 in intensity.  He reported 
that the frequency of the flare-ups depended on his activity, but 
that he usually had them at least weekly.  He reported that in 
the mornings he felt ok, but that as the day went on he 
experienced increased knee pain.  He reported that his knee pain 
and flare-ups were precipitated by a lot of walking, prolonged 
standing, activities, and cold or damp weather.  He reported that 
he would soak his knees in a hot tub or use cold packs for 
relief.  The Veteran reported that he had received a hinged brace 
for his right knee while he was in the Army and that he used the 
brace as needed, especially when he knew he was going to be more 
physically active.  The Veteran reported that did not participate 
in any sports, but that he was able to mow the lawn, shovel snow, 
and stay somewhat active around the house.  

Upon physical examination, ambulation was noted to be normal.  
There was normal symmetry of the knees on inspection.  There were 
tender trigger points at the anterior aspect of the knees, 
greater in the right along the anterior patellar tendons.  There 
was no sign of effusion.  Patellae were mobile and there was no 
ballottement.  With downward pressure on the patellae, there were 
traction downward and a mild grind which caused the Veteran pain.  
There was some crepitus.  There were no pops or clicks of the 
joint and the ligaments were felt to be stable overall.  Range of 
motion measurements of the knees were as follows: flexion to 140 
degrees bilaterally and extension to 0 degrees bilaterally.  The 
Veteran experienced pain on repetitive range of motion at 130 
degrees bilaterally.  The examiner reported that the major 
functional impact was chronic bilateral knee pain, decreased 
stamina, and decreased endurance after vigorous physical 
activity.  X-rays of the knees revealed 2 transverse 
radiolucencies within the mid-portion of the left patella.  There 
was no evidence of fracture, dislocation, arthritis, or loose 
bodies.  The examiner continued the diagnosis of bilateral 
patellofemoral DJD.  

In August 2010, the Veteran was afforded another VA examination.  
At that time, the Veteran reported continued bilateral knee pain, 
worse in the right knee.  He reported that the pain was achy in 
nature and that it bothered him more at the end of the work day 
or after he would do any vigorous moving.  He reported that he 
was no longer able to jog as a result of his knee pain.  The 
Veteran reported that he would take Advil or Motrin "to take the 
edge off."  He reported that he continued to perform stretching 
exercises at home and still used an elliptical machine for low 
impact exercise.  The Veteran reported that he experienced 
painful flare-ups that were a 7-8 of 10 in intensity.  He 
reported that the frequency of the pain depended on how active he 
was, but that he would usually have a flare-up at least once a 
week.  The Veteran reported that he was not able to walk or stand 
for any length of time without experiencing knee pain.  He also 
reported that going up and down steps and cold weather caused 
increased knee pain.  He reported that he would soak his knees in 
a hot tub, use Thermacare wraps, and occasionally use a cold pack 
to relieve the pain in his knees.  He reported that he still 
occasionally used the hinged knee brace he was given by the army 
on his right knee and that he used a neoprene sleeve brace on his 
left knee.  He reported that he used them usually when he 
expected to be the most active.  He reported that he was unable 
to participate in sports beyond occasionally playing a little 
soccer with his children.

Upon physical examination the Veteran's ambulation was normal.  
The Veteran did not use assistive devices.  There was normal 
symmetry of the knees on inspection.  There was tenderness to 
pressure applied to the patellar tendon, right worse than the 
left.  There was no effusion or ballottement.  Manipulation of 
the patellae caused irritation and pain and there was crepitus in 
the right knee.  The suprapatellar tendon on the right knee had 
"a little snap to it" as the Veteran extended that knee.  When 
squatting repetitively, there was some irritation on the lateral 
side of the right knee.  Overall, there was no ligamentous laxity 
detected and the joints felt stable.  Range of motion 
measurements were as follows: flexion to 140 degrees bilaterally 
and extension to 0 degrees bilaterally.  Repeated standing with a 
weight load on the joint caused the Veteran to experience knee 
pain.  Upon repetitive motion, the Veteran was limited to 120 
degrees of flexion in his right knee.  The left knee was 
unaffected by repetitive motion.  The examiner reported that the 
major functional impact was knee pain with repetitive or vigorous 
physical activity, right worse than the left.  There were 
decreased stamina and endurance in the right knee only.  The 
examiner diagnosed bilateral patellofemoral syndrome, right worse 
than the left.

The Board notes that the Veteran's knee disabilities have been 
rated as a single disability.  The Board finds that this is not 
appropriate as it does not account for the fact that the Veteran 
has pain on motion in both knees.  Additionally, it does not 
allow for the fact that with the bilateral factor allowed when 
the bilateral knee disability is rated as two separate 
disabilities, the Veteran could be entitled to a higher combined 
disability rating.  

The Board finds that the Veteran is entitled to a 10 percent 
rating, but not higher, for each knee throughout the initial 
rating period.  The Board acknowledges that the November 2006 VA 
examiner did not state that the Veteran had pain on motion.  
However, the Veteran did complain of pain in both knees, the 
examiner did not state that there was no pain on motion and the 
examiner did state that the Veteran's major functional impairment 
was due to knee pain.  The private examination on May 22, 2007, 
and later evidence confirms the presence of pain on motion in 
both knees, limitations in walking and standing, pain with 
squatting and bending, and limitations in his ability to exercise 
and participate in sports.  The Veteran has also reported 
experiencing painful flare-ups at least weekly in each knee that 
last for several hours at a time.  For these reasons, the Board 
finds that the Veteran is entitled to separate 10 percent 
disability ratings for each knee for pain on motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5260, 5261.  

Consideration has been given to assigning a higher disability 
rating for all or part of the period on appeal.  However, there 
is no evidence indicating that the Veteran's flexion is limited 
to 30 degrees in either knee or that his knee extension is 
limited to 20 degrees in either knee.  At most, the Veteran has 
limited flexion to 120 degrees in the right knee after repetitive 
use.  

Consideration has also been given to assigning a disability 
rating under another diagnostic code.  However, there is no 
evidence that the Veteran has ankylosis in either knee, that he 
experiences instability or locking in either knee, that he has 
symptomatic dislocation and/or removal of semilunar cartilage in 
either knee, that he has any impairment of the tibia or fibula in 
either leg, or that there is genu recurvatum in either knee.  
Therefore, a disability rating under a separate diagnostic code 
is not warranted for either knee.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5259, 5262, 5263.  Additionally, the 
Board notes that the Veteran's major functional impairment in 
both knees in pain.  A disability rating based on pain on motion 
under more than one diagnostic code would be in violation of 
38 C.F.R. § 4.14. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for the disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disabilities and that 
the manifestations of the disabilities are contemplated by the 
schedular criteria.  Additionally, the Board has increased the 
disability evaluations as warranted by the evidence.  In sum, 
there is no indication that the average industrial impairment 
from the disabilities would be in excess of that contemplated by 
the assigned ratings, to include the increased ratings granted 
herein.  Accordingly, the Board has determined that referral of 
this case for extra-schedular consideration is not in order.                      
 

							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the DJD of the Veteran's right 
knee warrants a 10 percent rating, but not higher, through out 
the initial rating period and that the DJD of the Veteran's left 
knee warrants a separate 10 percent rating, but not higher, 
through out the initial rating period, the benefits sought on 
appeal are granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


